Slight mistakes in offering evidence to a jury, and in the examination of witnesses, particularly when not objected to at the time, are not generally sufficient reasons for setting aside verdicts, upon objections taken for the first time after the verdicts are recorded.
In the present case, however, it does not appear that any mistake has happened. The note was read for no other purpose than to fix the time, from its date, when Elrod took possession of the land for which this suit is brought, in order to make out a seven years possession. The note was given by Elrod in the year 1800, and its execution proved by the subscribing witness. It cannot be believed that it was then given by Elrod to furnish evidence at this day that Elrod was tenant of the land at that time. The strong presumption is otherwise. I (262) admit that an acknowledgment of the note by Elrod of recent date would not be sufficient.
I think there is not the smallest pretense for granting a new trial.
PER CURIAM.                                 Judgment affirmed. *Page 223